 Case 3:21-cr-00713-JLS Document 22 Filed 04/07/21 PageID.61 Page 1 of 1



 1
 2
 3
 4                       UNITED STATES DISTRICT COURT
 5                     SOUTHERN DISTRICT OF CALIFORNIA
 6                     (HONORABLE JANIS L. SAMMARTINO)
 7
 8   UNITED STATES OF AMERICA,                 CASE NO.: 21CR0713-JLS
 9                     Plaintiff,
10        v.                                   Order to Continue
                                               Motion Hearing and Trial Setting
11   ALEX SOLORZANO PARTIDA,
12                     Defendant.
13
14         Pursuant to joint motion and good cause appearing, IT IS HEREBY
15   ORDERED that Mr. Partida’s motion hearing and trial setting be continued from
16   April 9, 2021 to May 14, 2021 at 1:30 p.m.               Defendant shall file an
17   acknowledgement of the new hearing date by May 7, 2021.
18         For the reasons set forth in the joint motion, the Court finds that the ends of
19   justice will be served by granting the requested continuance, and these outweigh
20   the interests of the public and the defendant in a speedy trial. Accordingly, the
21   delay occasioned by this continuance is excludable pursuant to 18 U.S.C. §
22   3161(h)(7)(A), as well as under 18 U.S.C. § 3161(h)(1)(D).
23         SO ORDERED.
24
     Dated: April 7, 2021
25
26
27
28
